 



Exhibit 10.2
FIRST AMENDMENT TO
RETENTION AGREEMENT
     First Amendment, dated as of January 31, 2006 (the “Amendment”), to the
Retention Agreement, dated as of August 25, 2004 (as amended, the “Retention
Agreement”), between TD Banknorth Inc., as successor to Banknorth Group, Inc.
(the “Company”), and David J. Ott (the “Executive”). Capitalized terms which are
not defined herein shall have the same meaning as set forth in the Retention
Agreement.
W I T N E S S E T H:
     WHEREAS, pursuant to Section 16 of the Retention Agreement, the parties to
the Retention Agreement desire to amend the Retention Agreement.
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company and the Executive hereby agree as follows:
     Section 1. Employment. Effective January 31, 2006 (the “Amendment Effective
Date”), the Executive shall cease to be Senior Executive Vice President and
Chief Banking Officer of the Company, and from and after such date the Company
agrees to employ the Executive, and the Executive agrees to be employed by, TD
Banknorth, N.A. (the “Bank”), the Company’s wholly-owned banking subsidiary, as
Executive Vice President and as President of the Maine Banking Division of the
Bank upon the retirement of the current President of such division on or before
June 30, 2006, in accordance with the following provisions of this Section 1.
          A. From and after the date hereof until the termination of the
Executive’s employment by the Bank (the “Employment Period”), the Executive will
be employed by the Bank on an at-will basis. During the Employment Period the
Executive shall report to the Chief Lending Officer of the Bank.
          B. During the Employment Period, the Executive shall serve the Bank in
such capacities and positions as may be assigned by the Bank consistent with the
Executive’s capacities and positions as of February 1, 2006 and shall devote the
Executive’s best efforts and all of the Executive’s business time, attention and
skill to the business and affairs of the Bank, as such business and affairs now
exist and as they may hereafter be conducted.
          C. During the Employment Period, the Executive shall be compensated by
the Bank as follows:
               (a) the Executive shall receive, at such intervals and in
accordance with such standard policies of the Bank as may be in effect from time
to time, an annual base salary equal to his current base salary, subject to such
adjustments as

 



--------------------------------------------------------------------------------



 



may be determined from time to time in the sole discretion of the Board of
Directors of the Bank or its authorized delegate;
               (b) the Executive shall be included in all plans providing
incentive compensation to other employees of comparable status and position,
including but not limited to bonus, deferred compensation, annual or other
incentive compensation, supplemental pension, stock ownership, stock option,
stock appreciation, stock bonus and similar or comparable plans as any such
plans are extended by the Company or the Bank from time to time to other
employees of comparable status and position;
               (c) the Executive shall be reimbursed, at such intervals and in
accordance with such standard policies of the Bank as may be in effect from time
to time, for any and all monies advanced in connection with the Executive’s
employment for reasonable and necessary expenses incurred by the Executive on
behalf of the Bank, including travel expenses;
               (d) the Executive shall enjoy the fringe benefits normally
afforded to other employees of comparable status and position;
               (e) the Executive shall be allowed to participate, on the same
basis as applicable to other employees of comparable status and position, in any
and all plans, programs or arrangements covering employee benefits or fringe
benefits, including but not limited to the following: group medical insurance,
hospitalization benefits, disability benefits, medical benefits, dental
benefits, pension benefits, profit sharing and stock bonus plans, but excluding
severance and any similar plans, programs or arrangements; and
               (f) the Executive shall receive annually not less than the amount
of paid vacation and not fewer than the number of paid holidays received
annually immediately prior to the Amendment Effective Date.
     Section 2. Severance Benefits.
          A. The changes in titles, responsibilities and reporting of the
Executive referred to in Section 1 constitute “Good Reason” within the meaning
of Section 1(o) of the Retention Agreement entitling the Executive to the
benefits set forth below. The Company and the Executive agree that this
Amendment constitutes an adequate Notice of Termination for purposes of the
Retention Agreement.
          B. Payments to be made under Section 2C below shall be contingent on
the Executive’s prior execution and non-revocation of a mutual release
substantially in the form attached hereto as Annex A, and any payments or
benefits to be made under Sections 2D-G below shall be conditioned on the
Executive’s prior execution and non-revocation of a mutual release substantially
in the form attached hereto as Annex A (excluding clause (F) of Section 1(a)
thereof and clause (C) of Section 3(a)

2



--------------------------------------------------------------------------------



 



thereof), provided, however, that if the Company refuses to execute any such
mutual release, the Executive’s obligation to execute and not revoke the release
as a precondition to receiving severance benefits shall terminate.
          C. The Executive shall receive from the Company the Accrued Benefits,
the Prorated Bonus and the Non-Competition and Retention Amount, including a
lump sum cash payment for the additional SERP benefits described in
Section 1(s)(ii) of the Retention Agreement, each determined as of the Amendment
Effective Date, which shall be paid within ten days after the Amendment
Effective Date, subject to compliance with the terms of Section 2B above.
          D. Notwithstanding the terms of Section 7(d)(ii) of the Retention
Agreement, the pre-Merger Options shall continue to vest in accordance with
their terms on and following the Amendment Effective Date, provided that all
such awards shall become immediately vested and exercisable (to the extent not
previously vested and exercisable) upon the termination of the Executive’s
employment by the Company, whether by the Company or the Executive, for any
reason following the Amendment Effective Date, other than a termination of such
employment by the Company for Cause, and shall remain exercisable for the period
provided in the applicable award agreement.
          E. If the Executive’s employment by the Company is terminated
following a Change in Control that occurs after the Amendment Effective Date,
any other grants of equity-based compensation awards to the Executive from the
Company or The Toronto-Dominion Bank shall become immediately vested and
exercisable (to the extent not previously vested and exercisable) and, if
applicable, shall remain exercisable for the period provided in the applicable
award agreement.
          F. The RSUs shall vest on the Amendment Effective Date and the
redemption value thereof shall be paid out, subject to the Executive’s continued
compliance with Sections 9(a), 9(b) and 10 of the Retention Agreement, as
amended by this Amendment, on the third anniversary of the Effective Date.
Notwithstanding the terms of Section 7(d)(iv) of the Retention Agreement, the
Company’s 2005 Performance Based Restricted Share Unit Plan (the “RSU Plan”) or
the Amended and Restated Participation Agreement under the RSU Plan between the
Company and the Executive, the parties agree that the Redemption Value of the
RSUs for purposes of the RSU Plan shall be $2,100,000.
          G. Notwithstanding the terms of Section 7(d)(v) of the Retention
Agreement, following a termination of the Executive’s employment by the Company,
whether by the Company or the Executive, for any reason following the Amendment
Effective Date, other than a termination of such employment by the Company for
Cause, the Executive shall, if applicable, be entitled to be covered at the
expense of the Company by the same or equivalent hospital, medical, dental,
accident, disability and life insurance coverage as in effect for the Executive
immediately prior to termination of the Executive’s employment, until the
earlier of (I) 36 months following

3



--------------------------------------------------------------------------------



 



termination of employment or (II) the date the Executive has commenced new
employment and has thereby become eligible for comparable benefits, provided
that, with respect to any of the coverages described above, if such coverage is
provided through an insurance policy with an insurance company unaffiliated with
the Company and if under the terms of the applicable policy, it is not possible
to provide continued coverage (or if continued coverage under such policy would
increase the Company’s cost allocable to the Executive by more than 100%), then
the Company shall pay the Executive, no later than 30 days following termination
of employment, a lump sum cash amount equal to twice the aggregate allocable
cost of such coverage as applicable immediately prior to termination of
employment, such payment to be made without any discount for present value, and
provided further that if the provision of any of the benefits covered by this
Section 2G would trigger the 20% tax and interest penalties under Section 409A
of the Code, then the benefit(s) that would trigger such tax and interest
penalties shall not be provided (the “Excluded Benefits”), and in lieu of the
Excluded Benefits the Company shall pay to the Executive, in a lump sum within
30 days following termination of employment or within 30 days after such
determination should it occur after termination of employment, a cash amount
equal to the cost to the Company of providing the Excluded Benefits.
     Section 3. Amendment to Section 11 of the Retention Agreement. Section 11
of the Retention Agreement is hereby amended to add the following language at
the end of such section:
“In addition, in the event of a breach by the Executive of any of the provisions
of Sections 9(a), 9(b) and 10 hereof, the Executive acknowledges that in
addition to or in lieu of the Company seeking injunctive relief, the Company
also may seek to recoup any or all of the Non-Competition and Retention Amount
paid to the Executive, including the lump sum cash payment for the additional
SERP benefits described in Section 1(s)(ii) of the Retention Agreement, up to
the full value assigned to the non-competition, non-solicitation and
confidentiality provisions of the Retention Agreement. Each of the remedies
available to the Company in the event of a breach by the Executive shall be
cumulative and not mutually exclusive.”
     Section 4. Amendments to Section 13 of the Retention Agreement. The
reference to “Retention Period” in the first sentence of Section 13 of the
Retention Agreement shall be replaced by “Employment Period.” In addition, the
next to last sentence of Section 13 of the Retention Agreement is hereby amended
to read in its entirety as follows:
“Each and every payment made hereunder by the Company shall be final and the
Company will not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reason whatsoever
except as provided in Sections 8(d) and 11 above.”
     Section 5. Other Amendments to the Retention Agreement. Sections 2, 3, 4,
6(b) and 7 of the Retention Agreement are hereby deleted in their entirety and
replaced by the words “Intentionally Omitted.” Sections 9, 10 and 12 of the
Retention Agreement shall continue in full

4



--------------------------------------------------------------------------------



 



force and effect, except that each reference therein to “Retention Period” shall
be replaced by “Employment Period.”
     Section 6. Effectiveness. This Amendment shall be deemed effective as of
the date first above written, as if executed on such date. Except as expressly
set forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Retention Agreement (including without
limitation Section 11, as amended above), all of which are ratified and affirmed
in all respects and shall continue in full force and effect and shall be
otherwise unaffected.
     Section 7. Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Maine.
     Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.
     IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the day and year first above written.

                                  TD BANKNORTH INC.    
Attest:
                   
 
                    /s/ Carol L. Mitchell       By:   /s/ William J. Ryan      
                Name: Carol L. Mitchell           Name: William J. Ryan    
Title:   Senior Executive Vice President,           Title:   Chairman, President
   
 
  General Counsel and Secretary          
and Chief Executive Officer
   
 
                   
Attest:
                   
 
                    /s/ Carol L. Mitchell           /s/ David J. Ott            
          Name: Carol L. Mitchell           David J. Ott    

5



--------------------------------------------------------------------------------



 



ANNEX A
GENERAL RELEASE
          1. Release of Claims by Executive.
          (a) In consideration of the payments and benefits to be provided to
David J. Ott (“Executive”) pursuant to the retention agreement, dated as of
August 25, 2004, as amended by the First Amendment thereto, dated as of
January 31, 2006, to which Executive and TD Banknorth Inc., a Delaware
corporation and successor to Banknorth Group, Inc., a Maine corporation (the
“Company”), are parties (as amended, the “Retention Agreement”), the sufficiency
of which is acknowledged hereby, Executive, with the intention of binding
himself and his heirs, executors, administrators and assigns, does hereby
release, remise, acquit and forever discharge the Company, Toronto-Dominion Bank
(“TD”) and each of their subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, agents,
attorneys and employees, and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party in any
capacity, including, without limitation, any and all claims (i) arising out of
or in any way connected with Executive’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iv) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (v) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”)
and any similar or analogous state statute, excepting only:
                         (A) the rights of Executive under the Retention
Agreement;
                         (B) the rights of Executive (i) relating to any stock
options and other equity-based awards held by Executive as of the date hereof
(collectively, the “Equity Arrangements”) and (ii) as a stockholder of the
Company or its affiliates;
                         (C) the right of Executive to receive COBRA
continuation coverage in accordance with applicable law;

 



--------------------------------------------------------------------------------



 



                         (D) rights to indemnification Executive may have under
(i) applicable corporate law, (ii) the by-laws or certificate of incorporation
of any Company Released Party, (iii) any other agreement between Executive and a
Company Released Party, (iv) as an insured under any director’s and officer’s
liability insurance policy now or previously in force or (v) Section 6.7 of the
Agreement and Plan of Merger, dated as of August 25, 2004, among the Company,
Berlin Delaware, Inc., TD and Berlin Merger Co.;
                         (E) claims for benefits under any health, disability,
retirement, life insurance or other, similar “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) of the Company Affiliated Group (the “Company
Benefit Plans”); and
                         (F) any claims arising out of the Executive’s
employment by the Company following January 31, 2006.
          (b) Executive acknowledges and agrees that the release of claims set
forth in this Section 1 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, with any such liability
being expressly denied.
          (c) The release of claims set forth in this Section 1 applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorney’s fees and expenses.
          (d) Executive specifically acknowledges that his acceptance of the
terms of the release of claims set forth in this Section 1 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.
          (e) Executive shall have a period of 21 days to consider whether to
execute this General Release. To the extent Executive has executed this General
Release within less than twenty-one (21) days after its delivery to him, the
Executive hereby acknowledges that his decision to execute this General Release
prior to the expiration of such 21 day period was entirely voluntary. If
Executive accepts the terms hereof and executes this General Release, he may
thereafter, for a period of 7 days following (and not including) the date of
execution, revoke this General Release. If no such revocation occurs, this
General Release shall become irrevocable in its entirety, and binding and
enforceable against Executive, on the day next following the day on which the
foregoing seven-day period has elapsed. Any revocation of this General Release
shall be deemed for all purposes a revocation of this General Release in its
entirety.
          (f) Executive acknowledges and agrees that he has not, with respect to
any transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.
          (g) Executive acknowledges that (i) he is executing this General
Release voluntarily and without any duress or undue influence by any of the
parties hereto, (ii) he has been advised to consult with an attorney of his
choice and has been given an opportunity to do

2



--------------------------------------------------------------------------------



 



so, and (iii) he has carefully read this General Release and understands its
contents and consequences.
          2. Effect of Unenforceability of Release. In addition to any other
remedy available to the Company hereunder, in the event that, as a result of a
challenge brought by an Employee Released Party (as defined below), the release
of claims set forth in Section 1 becomes null and void or is otherwise
determined not to be enforceable, then the Company’s obligation to make any
additional payments or to provide any additional benefits under the Retention
Agreement shall immediately cease to be of any force and effect, and Executive
shall promptly return to the Company any payments or benefits the provision of
which by the Company was conditioned on the enforceability of this General
Release.
          3. Release of Claims by the Company and TD.
          (a) The Company and TD, with the intention of binding themselves and
their subsidiaries, affiliates, predecessors and successors and their directors
and officers (collectively, the “Releasing Entities”), do hereby release,
remise, acquit and forever discharge Executive and his heirs, estate, executors,
administrators and assigns (collectively, the “Employee Released Parties”), of
and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Company, TD and their subsidiaries, affiliates, predecessors and successors,
individually or as a member of a class, now have, own or hold, or have at any
time heretofore had, owned or held, against any Employee Released Party,
excepting only:
               (A) rights of the Releasing Entities under this General Release,
the Retention Agreement, the Equity Arrangements and the Company Benefit Plans;
               (B) rights of the Releasing Entities arising by reason of
Executive having committed a crime or an act or omission to act which
constitutes fraud, willful misconduct or gross negligence; and
               (C) any claims arising out of the Executive’s employment by the
Company following January 31, 2006.
          (b) The Releasing Entities acknowledge and agree that the release of
claims set forth in this Section 3 is not to be construed in any way as an
admission of any liability whatsoever by any Employee Released Party, with any
such liability being expressly denied.
          (c) The release of claims set forth in this Section 3 applies to any
relief no matter how called, including, without limitation, compensatory
damages, liquidated damages, punitive damages, damages for pain or suffering,
costs, and attorney’s fees and expenses.
          (d) Nothing herein shall be deemed, nor does anything contained herein
purport, to be a waiver of any right or claim or cause of action which by law
the Company is not permitted to waive.

3



--------------------------------------------------------------------------------



 



          (e) The Company acknowledges and agrees that it has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed
any complaints, charges or lawsuits against any Employee Released Party with any
governmental agency, court or tribunal.
          4. Nondisparagement. Executive agrees not to make any disparaging
statements about the Company Released Parties or the Company Affiliated Group’s
business practices, operations or personnel policies and practices to any of the
Company Affiliated Group’s customers, clients, competitors, suppliers,
directors, consultants, employees, former employees, or the press or other media
in any country. Similarly, the Company agrees to instruct its executive officers
and directors not to make any disparaging statement about the Executive or
Executive’s performance of his duties and responsibilities while employed with
the Company Affiliated Group to any of the Company Affiliated Group’s customers,
client’s, competitors, suppliers, directors, consultants, employees, former
employees or the press or other media in any country.
          5. Counterparts. This General Release may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
          6. Successors. This General Release shall be binding upon any and all
successors and assigns of Executive and the Company.
          7. Governing Law. Except for issues or matters as to which federal law
is applicable, this General Release shall be construed in accordance with and
governed by the laws of the State of Maine.
          IN WITNESS WHEREOF, this General Release has been signed by or on
behalf of each of the Company and the Executive, as of the date set forth below.

                                  TD BANKNORTH INC.    
 
                   
/s/ David J. Ott
      /s/ Carol L. Mitchell                        David J. Ott       By: Carol
L. Mitchell        
 
          Its: Senior Vice President, General Counsel and Secretary        
 
                   
Dated:
  January 31, 2006       Dated:   January 31, 2006                          
 
                                THE TORONTO-DOMINION BANK      
 
          /s/ William J. Ryan                           
 
          By: William J. Ryan        
 
          Its: Vice Chairman        
 
          Dated:   January 31, 2006                          

4